ACCEPTED
                                                                                                                      03-13-00817-CV
                                                                                                                                5802127
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                                                                              6/24/2015 11:13:42
                                                                                              5608 Parkcrest Drive, Suite 200       AM
                                                                                                                   JEFFREY D. KYLE
                                                                                                        Austin, Texas  78731 
                                                                                                                                 CLERK
                                                                                                         512.660.5960 main 
                                                                                                           512.660.5979 fax 
                                                                                                         www.rcmhlaw.com

                                                                                           RECEIVED IN
                                                                                     3rd COURT OF APPEALS
Emily J. Davenport 
                                                                                          AUSTIN, TEXAS
512.660.5974 direct 
edavenport@rcmhlaw.com                                                               6/24/2015 11:13:42 AM
                                                                                         JEFFREY D. KYLE
                                                                                              Clerk
         June 24, 2015


         Via Electronic Filing
         Jeffrey D. Kyle
         Clerk of the Court
         Price Daniel Sr. Building
         209 West 14th Street, Room 101
         Austin, Texas 78701

         Re:      Cause No. 03-13-00817-CV; Seton Family of Hospitals, d/b/a Seton Medical Center v.
                  Beverly J. Haywood; In the 3rd Court of Appeals

         Dear Mr. Kyle:

         This letter is to advise you and all counsel of record in this matter that I will be on vacation
         September 10 and September 11, 2015. By copy of this letter, I am notifying all counsel of record
         of my vacation. I request that no hearings, depositions, or trial be scheduled during this time that
         would require a responsive pleading and/or my attendance in court.

         Thank you for your attention to this matter.

         Very truly yours,

         /s/ Emily J. Davenport

         Emily J. Davenport

         cc:
         Robert C. Alden
         Byrd, Davis Furman & Alden, LLP
         707 West 34th St.
         Austin, TX 78705
         Via Electronic Service